Citation Nr: 0015128	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-01 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total disability evaluation 
for service-connected disabilities requiring convalescence 
under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2000 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran has submitted a notice of 
disagreement as to the issues of entitlement to service 
connection for left and right knee disorders and degenerative 
disc disease of the back.  As the record before the Board 
does not reflect the RO issued a statement of the case as to 
these matters, they are addressed in the remand section of 
this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

The issue of entitlement to a temporary total disability 
evaluation for service-connected disabilities requiring 
convalescence under the provisions of 38 C.F.R. § 4.30 is 
also addressed in the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's right ankle 
disability is presently manifested by traumatic arthritis, 
constant pain, and frequent instability, but without evidence 
of marked limitation of ankle motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran twisted his right 
ankle when he fell in a hole in September 1970.  The examiner 
noted a history of chip fracture to the medial malleolus.  X-
ray examination revealed an old chip fracture.  The diagnosis 
was right ankle sprain.  An October 1970 report noted the 
veteran was released to limited duty for 2 weeks.

In January 1971 the veteran complained of right ankle 
weakness and swelling at night.  The examiner noted full 
range of motion without evidence of crepitus.  There was 
slight ecchymosis to the right lateral malleolus.  The 
examiner's impression was functional complaint.  The veteran 
was advised to return when the ankle was swollen for 
observation.  

In March 1971 the veteran complained of right ankle pain.  
The examiner noted good range of motion with no palpable 
tenderness.  The examiner's impression included possible 
chronic sprain.  Records show the veteran sprained his right 
ankle when he jumped off a ramp in November 1971.  The 
veteran's April 1973 separation examination revealed a normal 
clinical evaluation of the lower extremities but noted a 
history of chipped bone to the ankle.

During VA examination in November 1973 the veteran reported 
he sprained his right ankle in 1969 in authorized athletics 
and re-injured the ankle in 1970 when he fell in a trench.  
He stated that since that time the ankle had been weak and 
twisted when he walked on even ground or rough surfaces.  The 
examiner noted there was no evidence of limp or leg atrophy.  
Range of motion was relaxed and complete.  Inversion caused 
pain laterally and the tendo-Achilles and latter tendons were 
tender.  The examiner's impression was tenderness in front of 
the external malleolus but otherwise negative examination.  
X-ray examination revealed no evidence of fracture, 
dislocation, or bone or joint abnormality.

VA examination in December 1975 found possible recurrent 
right ankle sprain based upon subjective symptoms.  The 
veteran reported a history of chronic right ankle weakness.  
The examiner noted alleged tenderness to the tip of the 
external malleolus and external collateral ligament.  There 
was no evidence of instability or spasm.  Dorsiflexion was to 
15 degrees and plantar flexion was to 50 degrees.  X-ray 
examination revealed no evidence of abnormality; however, the 
x-ray examiner stated stress views would be helpful if 
clinically indicated.

During VA examination in November 1978 the veteran complained 
that walking caused ankle pain and that the ankle turned 
often.  The examiner noted anatomical contours and normal 
propulsion and heel-toe gait to the right ankle.  Range of 
motion studies revealed dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  There was no evidence of 
instability.  X-ray examination revealed degenerative disease 
of the ankle joint with osteophyte formation from the talus 
below the medial malleolus.

VA examination in May 1987 found resolved right ankle sprain.  
The examiner noted balance, propulsion, and heel-toe gait 
were normal.  The right ankle contours were anatomical.  
Dorsiflexion was to 20 degrees and plantar flexion was to 
30 degrees.  Inversion and eversion were within normal 
limits.  There was no evidence of crepitus or spasms.  

During VA examination in March 1998 the veteran reported 
constant ankle pain and frequent instability.  The examiner 
noted the veteran wore a brace on his left ankle.  There was 
no evidence of significant swelling to the right ankle.  
Range of motion studies revealed plantar flexion to 35 
degrees and dorsiflexion to 10 degrees.  It was noted that 
the range of motion studies were with consideration of pain, 
weakness, fatigue, incoordination, and alteration by 
repetition.  Acute flare-ups occurred once or twice a month.  
The diagnosis was traumatic arthritis of the right ankle.  

In September 1999 the veteran's representative requested 
entitlement to a separate rating for traumatic arthritis of 
the right ankle.

At his personal hearing the veteran testified he experienced 
instability in the right ankle and stated he wore a brace to 
support the ankle.  He stated he had constant ankle pain 
which he rated as 8 on a 10 point scale.  He reported he used 
anti-inflammatory medication, hot water soaks, and heat pads 
for pain and swelling.  He stated that he could no longer jog 
and that he occasionally favored the right leg to prevent it 
from giving way.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

When an unlisted condition is encountered it is permissible 
to rate the disorder under a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of the same disability 
under various diagnoses and evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Under the Ratings Schedule, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1999).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a compensable rating for degenerative arthritis can 
be assigned when there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or x-ray evidence of same with occasional 
incapacitating exacerbations (20 percent).  Id.  For the 
purpose of rating disability from arthritis, the shoulder, 
elbow, wrist, hip, knee and ankle are considered major 
joints.  See 38 C.F.R. § 4.45(f) (1999).

The Ratings Schedule provides compensable ratings for 
limitation of motion of the ankle which is moderate (10 
percent), or marked (20 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).  Normal ankle dorsiflexion is 
from 0 to 20 degrees, and normal ankle plantar flexion is 
from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The Court has held that section 
4.40 did not require a separate rating for pain but provided 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

The Board notes that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (1999); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In this case, the veteran was initially granted entitlement 
to service connection in October 1983 for the residuals of 
recurrent right ankle sprain and rated by analogy under 
Diagnostic Code 5271 for ankle limitation of motion.  In an 
August 1999 rating decision the RO reclassified the service-
connected disability as the residuals of a chip fracture to 
the right ankle and rated the disorder by analogy under 
Diagnostic Code 5271.  The Board notes that recurrent ankle 
sprain and residuals of chip fracture are unlisted disorders 
which may be properly rated by analogy under Diagnostic Code 
5271.  See 38 C.F.R. § 4.20.

Medical evidence demonstrates that the veteran's right ankle 
disability is presently manifested by traumatic arthritis, 
constant pain, and frequent instability.  A chip fracture to 
the medial malleolus is shown by history.  Range of motion 
studies in March 1998 revealed plantar flexion to 35 degrees 
and dorsiflexion to 10 degrees, which the examiner stated 
included consideration of pain, weakness, fatigue, 
incoordination, and alteration by repetition.  The Board 
notes that normal ankle plantar flexion is to 45 degrees and 
that normal dorsiflexion is to 20 degrees.  Therefore, the 
Board finds that including consideration of functional loss 
due to pain and flare-ups there is no evidence of marked 
limitation of ankle motion to warrant an increased rating.

The Board also notes that the Court has held that separate 
ratings may be allowed if the symptomatology for disorders is 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994).  While a VA General Counsel 
precedent opinion found a separate rating for traumatic 
arthritis was allowable when a veteran rated under Diagnostic 
Code 5257 for recurrent subluxation or lateral instability of 
the knee also demonstrated an additional disability with 
evidence of traumatic arthritis and a limitation of motion, 
the Ratings Schedule does not include a similar provision for 
subluxation or instability of the ankle.  See VAOPGCPREC 23-
97.  As the veteran's non-arthritic manifestations of his 
right ankle disability must by analogy be rated under the 
criteria for limitation of motion, the Board finds a separate 
rating for traumatic arthritis is not possible.  See 
38 C.F.R. § 4.14.

Medical records demonstrate no evidence of ankle, 
subastragalar, or tarsal joint ankylosis or malunion of the 
os calcis or astragalus.  Therefore, the Board finds 
consideration of alternative ratings criteria is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273 (1999).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, the veteran does not 
allege, and there is no persuasive evidence of, any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this disorder, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The Board finds the regular schedular standards applied in 
this case adequately describe and provide for the veteran's 
disability level.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent.


ORDER

An increased evaluation greater than 10 percent for a right 
ankle disability is denied.

REMAND

The veteran has submitted a notice of disagreement from an 
August 1999 rating decision as to the issues of entitlement 
to service connection for left and right knee disorders and 
degenerative disc disease of the back.  The record does not 
reflect the RO issued the veteran a statement of the case as 
to these matters.  As the appellant filed a timely notice of 
disagreement, the Board's jurisdiction has been triggered and 
the issues must be REMANDED so that the RO can issue a 
statement of the case on the underlying claims.  

In addition, the Board notes the veteran has perfected an 
appeal as to the issue of entitlement to a temporary total 
disability evaluation for service-connected disabilities 
requiring convalescence.  In statements and personal hearing 
testimony in support of the claim the veteran reported he 
required convalescence subsequent to arthroscopic surgery to 
the right knee.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for a 
right knee disorder is inextricably intertwined with the 
issue on appeal.  It would be premature and prejudicial for 
the Board to consider the issue of entitlement to a temporary 
total disability evaluation for service-connected 
disabilities requiring convalescence at this time.

The Court has held that all issues "inextricably 
intertwined" with the issue certified for appeal, should be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of 
entitlement to service connection for a right knee disorder 
is "inextricably intertwined" with the issue currently on 
appeal, the case must be remanded to the RO for appropriate 
development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case as to the issues of entitlement 
to service connection for connection for 
left and right knee disorders and 
degenerative disc disease of the back.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claims reviewed by the Board.  
The RO should allow the veteran and his 
service representative the requisite 
period of time for a response.  

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
temporary total disability evaluation for 
service-connected disabilities requiring 
convalescence.  If an appeal is perfected 
as to any matter for which a notice of 
disagreement has been received, the case 
should be returned to the Board for 
appellate review.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



